

116 S3447 IS: Reducing Unnecessary Senior Hospitalizations Act of 2020
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3447IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Thune (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to establish a program to allow qualified group practices to furnish certain items and services at qualified skilled nursing facilities to individuals entitled to benefits under part A and enrolled under part B of the Medicare program to reduce unnecessary hospitalizations, and for other purposes.1.Short titleThis Act may be cited as the Reducing Unnecessary Senior Hospitalizations Act of 2020 or the RUSH Act of 2020.2.SNF-based provision of preventive acute care and hospitalization reduction programTitle XVIII of the Social Security Act is amended by adding at the end the following new section:1899C.SNF-based provision of preventive acute care and hospitalization reduction program(a)EstablishmentThere is established a program to be known as the SNF-based Provision of Preventive Acute Care and Hospitalization Reduction Program (in this section referred to as the Program), to be administered by the Secretary, for purposes of reducing unnecessary hospitalizations and emergency department visits by allowing qualified group practices (as defined in section 1877(h)(4)) on or after January 1, 2021, to furnish items and services identified under subsection (b)(3) to individuals entitled to benefits under part A and enrolled under part B residing in qualified skilled nursing facilities.(b)Operation of ProgramUnder the Program, the Secretary shall provide for the following:(1)Certification of skilled nursing facilities as qualified skilled nursing facilities under subsection (c)(1).(2)Certification of group practices as qualified group practices under subsection (c)(2).(3)Identification of minimum required nonsurgical items and services furnished at a hospital emergency department that may be safely furnished by a qualified group practice at a qualified skilled nursing facility under the Program and that such qualified group practice shall offer to furnish under the Program.(4)Annual identification of additional items and services furnished at a hospital emergency department that may be safely furnished by a qualified group practice at a qualified skilled nursing facility under the Program during a year and that such qualified group practice may offer to furnish under the Program during such year.(5)Establishment of qualifications for nonphysician employees who may furnish such items and services at a qualified skilled nursing facility. Such qualifications shall include the requirement that such an employee—(A)be certified in basic life support by a nationally recognized specialty board of certification or equivalent certification board; and(B)have—(i)clinical experience furnishing medical care—(I)in a skilled nursing facility;(II)in a hospital emergency department setting; or(III)as an employee of a provider or supplier of ambulance services; or(ii)a certification in paramedicine.(6)Payment under this title for items and services identified under paragraph (3) or (4) furnished by such qualified group practices at such a facility in amounts determined under subsection (d).(c)Certifications(1)Qualified skilled nursing facilitiesFor purposes of this section, the Secretary shall certify a skilled nursing facility as a qualified skilled nursing facility if the facility submits an application in a time and manner specified by the Secretary and meets the following requirements:(A)The facility has on-site diagnostic equipment necessary for a qualified group practice to furnish items and services under the Program and real-time audio and visual capabilities.(B)The facility has at least one individual who meets the qualifications described in paragraph (5) or a physician present 24 hours a day and 7 days a week to work with the qualified group practice. Such individual may be a member of the staff of the qualified skilled nursing facility or of the qualified group practice.(C)The facility ensures that residents of such facility, upon entering such facility, are allowed to specify in an advanced care directive whether the resident wishes to receive items and services furnished at the facility under the Program in a case where communication with the resident is not possible.(D)The facility ensures that individuals to be furnished such items and services under the Program at such facility have the opportunity, at their request, to instead be transported to a hospital emergency department.(E)The facility is not part of the Special Focus Facility program of the Centers for Medicare & Medicaid Services (although the facility may, at the discretion of the Secretary, be a candidate for selection under such program).Nothing in this paragraph shall affect the requirements under section 1819(b)(4).(2)Qualified group practicesFor purposes of this section, the Secretary shall certify a group practice as a qualified group practice for a period of 3 years if the group practice submits an application in a time and manner specified by the Secretary and meets the following requirements:(A)The group practice offers to furnish all minimum required items and services identified under subsection (b)(3) under the Program.(B)The group practice submits a notification to the Secretary annually specifying which (if any) additional items and services identified under subsection (b)(4) for a year the group practice will offer to furnish for such year under the Program.(C)The group practice ensures that only individuals who meet the qualifications established under subsection (b)(5) or a physician who is part of such group practice may furnish such minimum required items and services and such additional items and services.(D)The group practice ensures that, in the case where such minimum required items and services or such additional items and services are furnished by such an individual, such individual furnishes such minimum required items and services or additional items and services under the supervision, either in-person or through the use of telehealth (not including store-and-forward technologies), of—(i)a physician—(I)who is board certified or board eligible in emergency medicine, family medicine, geriatrics, or internal medicine; or(II)who has been certified by a nationally recognized specialty board of certification or equivalent certification board in basic life support;(ii)a nurse practitioner who has been certified by a nationally recognized specialty board of certification or equivalent certification board in basic life support; or(iii)a physician assistant who has been certified by a nationally recognized specialty board of certification or equivalent certification board in basic life support.(E)With respect to any year in which the qualified group practice would participate in the Program, the Chief Actuary for the Centers for Medicare & Medicaid Services determines that such participation during such year will not result in total estimated expenditures under this title for such year being greater than total estimated expenditures under such title for such year without such participation.(d)Payments(1)In generalFor 2021 and each subsequent year, the Secretary shall develop a schedule of payments to apply for items and services identified under paragraph (3) or paragraph (4) of subsection (b) furnished during such year under the Program. Such payments shall be in lieu of any other payments that may be made under this title for such items and services.(2)Shared savingsIn the case of a year for which the Secretary determines that participation in the Program resulted in a reduction in expenditures under this title compared to what such expenditures would have been without such participation, the Secretary shall—(A)pay to such qualified group practice an amount equal to 37.5 percent of the estimated amount of such reduction; and(B)in the case of each qualified skilled nursing facility where such qualified group practice furnished items and services under the Program during such year—(i)if the qualified skilled nursing facility has at least a three-star rating under the Five Star Quality Rating System (or a successor system), pay to the facility an amount that bears the same ratio to 12.5 percent of the estimated amount of such reduction as the amount of expenditures under the Program for such items and services furnished with respect to individuals at such facility by such qualified group practice during such year bears to the total amount of expenditures under the Program for such items and services furnished with respect to all individuals by such qualified group practice during such year; and(ii)in the case of a qualified skilled nursing facility that is not described in clause (i), retain in the Federal Hospital Insurance Trust Fund under section 1817 the amount that the facility would have been paid pursuant to clause (i) if the facility were described in such clause until such time as the facility has at least a three-star rating under the Five Star Quality Rating System (or a successor system), at which point the Secretary shall pay such amount to the facility. (3)Advanced alternative payment modelsParagraph (2) shall not apply to items and services furnished to an individual entitled to benefits under part A and enrolled under Part B for whom shared savings would otherwise be attributed through an advanced alternative payment model as authorized under section 1115A or section 1899.(e)Evaluation(1)In generalWith respect to a qualified group practice and a qualified skilled nursing facility, not later than 6 months after such group practice begins furnishing items and services under the Program (or, in the case of a qualified skilled nursing facility, not less than 6 months after a qualified group practice first furnishes such items and services at such facility), and not less than once every 2 years thereafter, the Secretary shall evaluate such qualified group practice and such qualified facility using information received under paragraph (2) on such criteria as determined appropriate by the Secretary.(2)Reporting of informationIn a time and manner specified by the Secretary, a qualified group practice and a qualified skilled nursing facility shall submit to the Secretary a report containing the following information with respect to items and services furnished under the Program during a reporting period (as specified by the Secretary):(A)The number of individuals with respect to whom such group practice furnished such items and services in such period (or, in the case of a qualified skilled nursing facility, the number of individuals with respect to whom such a group practice furnished such items and services at such facility in such period).(B)The number of such individuals who were admitted to a hospital or treated in the emergency department of a hospital within 24 hours of being furnished such items and services.(C)Other information determined appropriate by the Secretary.(3)Loss of qualified certification(A)In generalNot later than 3 months after a determination described in this sentence is made, the Secretary may revoke the certification of a qualified skilled nursing facility or a qualified group practice made under subsection (c) if—(i)the Chief Actuary of the Centers for Medicare & Medicaid Services determines that the participation of such skilled nursing facility or such group practice in the Program during a year resulted in total expenditures under this title for such period being greater than total expenditures under such title would have been during such period without such participation; or(ii)a facility is selected for the Special Focus Facility program or, if the facility is a candidate for the Special Focus Facility program, the Secretary determines that the participation of such facility in the Program should be terminated.(B)Exclusion from certification(i)In generalIn the case that the Secretary revokes the certification of a qualified skilled nursing facility or a qualified group practice under subparagraph (A), such skilled nursing facility or such group practice shall be ineligible for certification as a qualified skilled nursing facility or a qualified group practice (as applicable) under subsection (c) for the applicable period (as defined under clause (ii)).(ii)Applicable period definedIn this subparagraph, the term applicable period means—(I)if the revocation of a facility or group practice under subparagraph (A) is due to the application of clause (i) of such subparagraph, a 1-year period beginning on the date of such revocation; and(II)in the revocation of a facility under subparagraph (A) is due to the application of clause (ii) of such subparagraph, the period beginning on the date of such revocation and ending on the date on which the facility graduates from the Special Focus Facility program (or, in the case of a facility that is a candidate for such program, the date on which the facility is no longer such a candidate, as determined by the Secretary).(f)Determination of budget neutrality; termination of program(1)DeterminationNot later than July 1, 2026, the Chief Actuary of the Centers for Medicare & Medicaid Services shall determine whether the Program has resulted in an increase in total expenditures under this title with respect to the period beginning on January 1, 2021, and ending on December 31, 2025, compared to what such expenditures would have been during such period had the Program not been in operation.(2)TerminationIf the Chief Actuary makes a determination under paragraph (1) that the Program has resulted in an increase in total expenditures under this title, the Secretary shall terminate the Program as of January 1 of the first year beginning after such determination..